   Case: 1:19-cv-00118-MRB Doc #: 23 Filed: 03/04/19 Page: 1 of 2 PAGEID #: 239



                       IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
 PLANNED PARENTHOOD                                   :
 SOUTHWEST OHIO REGION, et al.,                       :
                                                      :
                    Plaintiffs,                       : Case No. 1:19-cv-00118
                                                      :
                        v.                            : JUDGE MICHAEL R. BARRETT
                                                      :
 OHIO ATTORNEY GENERAL                                :
 DAVID YOST, et al.,                                  :
                                                      :
                   Defendants.                        :




                      NOTICE OF ATTORNEY GENERAL YOST
                    REGARDING COUNTY PROSECUTORS’ NOTICE




       On February 28, 2019, Defendant County Prosecutors filed a notice to the Court in which

they stated that “Plaintiffs acknowledge that the defense of the Ohio statute is solely within the

duty of the Ohio Attorney General. As such, Plaintiffs advise the Court that should Plaintiffs

prevail in their challenge to the Ohio statute, Plaintiffs will not bring a claim for attorneys’ fees

against the Ohio Prosecutors’ Offices specifically named in this litigation.” Doc. 21 at 2.

       The Counties’ Notice, which is not signed by the Attorney General, is nothing more than

a commitment that the Plaintiffs will not to seek to recover fees from the counties. It cannot, and

must not, be interpreted as a pre-litigation commitment by the Attorney General to indemnify

anyone against a post-litigation award fees.

       Attorney General Yost does not contest his obligation to defend the statute. However,

determining whether and against whom fees are awarded is a matter within the Court’s discretion

and should be completed at the conclusion of this litigation. See Swan v. Daniels, 917 F. Supp.
   Case: 1:19-cv-00118-MRB Doc #: 23 Filed: 03/04/19 Page: 2 of 2 PAGEID #: 240



292, 301 (D. Del. 1995) (collecting cases and noting that district courts have discretion on how

to divide liability for attorney fees when there are multiple defendants).

        Accordingly, it is the Ohio Attorney General’s position that the Counties’ Notice is a

nullity as to the Attorney General. Only this Court has the authority to decide whether, and

against whom, attorneys’ fee should be awarded and that decision can only be made at the

conclusion of this litigation.

                                                  DAVID YOST
                                                  Ohio Attorney General

                                                  s/ Tiffany L. Carwile
                                                  TIFFANY L. CARWILE (0082522)
                                                  DANIEL R. FORSYTHE (0081391) *
                                                       *Lead and Trial Attorney
                                                  ANN YACKSHAW (0090623)
                                                  Assistant Attorneys General
                                                  Constitutional Offices Section
                                                  30 East Broad Street, 16th Floor
                                                  Columbus, Ohio 43215
                                                  Tel: (614) 466-2872; Fax: (614) 728-7592
                                                  tiffany.carwile@ohioattorneygeneral.gov
                                                  daniel.forsythe@ohioattorneygeneral.gov
                                                  ann.yackshaw@ohioattorneygeneral.gov

                                                  Counsel for Defendant
                                                  Attorney General David Yost



                                 CERTIFICATE OF SERVICE

        I hereby certify that the foregoing was electronically filed with the U.S. District Court,

Southern District of Ohio, on March 4, 2019, and served upon all parties of record via the court’s

electronic filing system.


                                                  s/ Tiffany L. Carwile
                                                  TIFFANY L. CARWILE (0082522)
                                                  Assistant Attorney General
